PER CURIAM.
Defendants Alston and Bell after a jury verdict of guilty of the crime of robbery and an adjudication of guilt were sentenced respectively to periods of 15 years and 10 years of confinement at hard labor. The defendants’ appeals therefrom were consolidated and oral argument waived. We have examined defendants’ allegations of error, which are identical in both cases, reviewed the record and carefully considered all of defendants’ arguments and find them to be without merit. No reversible error having been made to appear the judgments are affirmed. See State v. Davis, Fla. 1971, 243 So.2d 587, and State v. Giesy, Fla.App.1971, 243 So.2d 635; see also Hayden v. State, 1942, 150 Fla. 789, 9 So.2d 180.
REED, C. J., and CROSS and MAGER, JJ., concur.